COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NOS. 2-03-415-CR
         
2-03-416-CR
 
   
RICKY RECARL ARMOUR                                                       APPELLANT
   
V.
   
THE STATE OF TEXAS                                                                  STATE
   
------------
 
FROM THE 362ND 
DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
August 19, 2003, the trial court entered judgments sentencing appellant to 
twenty years’ confinement in each case. Appellant filed a motion to withdraw 
the guilty pleas on August 26, which the trial court treated as a timely motion 
for new trial in each case.2  See Tex. R. App. P. 21.4(a). Thus, the 
notices of appeal that appellant filed on October 6, 2003, in cause number 
2-03-416-CR, and on October 14, 2003, in cause number 2-03-415-CR, were timely.3  See Tex. 
R. App. P. 26.2(a)(2).
        On 
October 14, 2003, the trial court signed certifications of appellant’s right 
to appeal, which were also signed by appellant’s counsel. See Tex. R. App. P. 25.2(a)(2). The 
certificates state that each case “is a plea-bargain case, and the defendant 
has NO right of appeal” and that “the defendant has waived the right of 
appeal.”
        On 
December 11, 2003, we notified appellant of the certifications and stated that 
we would dismiss the appeals unless appellant or any party filed a response 
showing grounds for continuing the appeal. In response, appellant filed a motion 
to retain the cases on this court’s docket. The motion does not state grounds 
for continuing the appeal; therefore, we denied the motion on January 7, 2004.
        A 
valid waiver of appeal will prevent a defendant from appealing without the trial 
court’s consent. Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 
2003). Accordingly, we dismiss the appeal.4  See
Tex. R. App. P. 25.2(d), 43.2(f).

  
                                                                  PER 
CURIAM
 
  
PANEL D:   LIVINGSTON, 
DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: January 22, 2004
   

 
NOTES
 
1. See Tex. R. App. P. 47.4.
 
2. The motion 
was overruled by operation of law on November 2, 2003. See Tex. R. App. P. 21.8(a),(c).
 
3. Appellant 
filed a motion in each cause number requesting that the time to file a notice of 
appeal be extended. However, because no extension of time was necessary in 
either case, we deny both motions as moot.
 
4. Because we 
are dismissing the appeal under rule 25.2(d), we need not address any 
substantive issues that appellant may have raised. Tex. R. App. P. 25.2(d).